DISMISS; and Opinion Filed January 25, 2018.




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-17-00673-CV

                                   BRIAN REAUX, Appellant
                                            V.
                                   GEORGE ABDOU, Appellee

                           On Appeal from the County Court at Law
                                   Rockwall County, Texas
                               Trial Court Cause No. 1-16-0989

                              MEMORANDUM OPINION
                        Before Justices Lang-Miers, Fillmore, and Stoddart
                                    Opinion by Justice Fillmore

       Appellant’s brief in this case is overdue. By letter dated October 6, 2017, we notified

appellant that his September 20, 2017 brief was deficient. We instructed him to file a corrected brief

on or before October 16, 2017. We cautioned appellant that the failure to do so could result in the

dismissal of this appeal without further notice. See TEX. R. APP. P. 38.8(a)(1), 42.3(b),(c). On October

16, 2017, appellant filed a motion asking for additional time so he “may retain legal counsel.” We

granted appellant’s motion to the extent we ordered his corrected brief filed no later than December 7,

2017. Appellant did not file a corrected brief. On January 8, 2018, we ordered appellant to file his

corrected brief on or before January 18, 2018. Again, we cautioned appellant that the failure to do so

could result in the dismissal of this appeal without further notice. To date, appellant has not filed a

brief or otherwise corresponded with the Court regarding the status of his brief.
      Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1), 42.3(b),(c).




                                                 /Robert M. Fillmore/
                                                 ROBERT M. FILLMORE
                                                 JUSTICE



170673F.P05




                                              –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 BRIAN REAUX, Appellant                            On Appeal from the County Court at Law,
                                                   Rockwall County, Texas
 No. 05-17-00673-CV         V.                     Trial Court Cause No. 1-16-0989.
                                                   Opinion delivered by Justice Fillmore,
 GEORGE ABDOU, Appellee                            Justices Lang-Miers and Stoddart
                                                   participating.

       In accordance with this Court’s opinion of this date, we DISMISS this appeal.

       It is ORDERED that appellee George Abdou recover his costs, if any, of this appeal
from appellant Brian Reaux.


Judgment entered this 25th day of January, 2018.




                                             –3–